[Cite as Harris v. Belvoir Energy, Inc., 2017-Ohio-2851.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 103460



                                        GARY HARRIS
                                                            PLAINTIFF-APPELLEE

                                                      vs.

                              BELVOIR ENERGY, INC.
                                                            DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-13-816379


        BEFORE: E.T. Gallagher, J., Keough, A.J., and Boyle, J.

        RELEASED AND JOURNALIZED: May 18, 2017
ATTORNEYS FOR APPELLANT

Eric D. Valente
Jeffrey W. Krueger
J.W. Krueger & Associates, L.L.C.
P.O. Box 360135
Cleveland, Ohio 44136


ATTORNEYS FOR APPELLEE

Charles H. Cooper
Rex H. Elliott
Barton R. Keyes
Bradley A. Strickling
Cooper & Elliott, L.L.C.
2175 Riverside Drive
Columbus, Ohio 43221
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant, Belvoir Energy, Inc. (“Belvoir”), appeals from an order

of the common pleas court compelling Belvoir to submit allegedly confidential trade

secret materials to plaintiff-appellee, Gary Harris (“Harris”), in the course of discovery.

Belvoir raises the following assignment of error for our review:

       The trial court erred in ordering Belvoir to produce unredacted copies of its
       cash receipts ledger for the period 2004 through 2015.

       {¶2} After careful review of the record and relevant case law, we reverse the trial

court’s judgment and remand for proceedings consistent with this opinion.
                                                                1
                                    I. Procedural History

       {¶3} Harris has conducted business as Group Maintenance, Inc., Asset

Management Trust, Heartbreak Hotel Inc., and Jefferson Investment X, Ltd.                   On June

18, 2004, Harris negotiated a Gas Pipeline Lease Gas Transportation Agreement (the

“Agreement”) with lessee, Lenox-Morgan Pipeline, L.L.C. (“LMP”), that permitted LMP

to transport natural gas through a pipeline in Northeast Ohio owned by Harris. The

Agreement identified Harris’s business entities as the lessor. Pursuant to its express

terms, the Agreement required the lessee to pay the lessor the greater of $850 per month

or 42 cents per MCF2 transported through the pipeline on a triple net basis.                     The

Agreement provided that the lease shall expire on August 31, 2015.


           The parties submitted proposed statements of the evidence or proceedings to the trial court
       1


and the court submitted its statement to this court pursuant to App.R. 9(C) on June 28, 2016.

           MCF is an abbreviation denoting a thousand cubic feet of natural gas.
       2
       {¶4} On October 29, 2013, Harris filed a complaint against Belvoir, setting forth

causes of action for breach of contract, unjust enrichment, and accounting.3 In the

complaint, Harris alleged that “Belvoir Energy, Inc. is the successor and assignee of all

legal rights, interests and obligations under the Agreement” and “succeeded and was

assigned those rights, interests and obligations from Belvoir Oil & Gas, L.L.C. and/or

[LMP].”      The complaint further alleged that Belvoir breached the terms of the lease

agreement by paying the monthly minimum of $850 despite transporting substantial

quantities of natural gas through its pipeline for years without paying the higher rate of 42

cents per MCF rate owed under the agreement.         Thus, Harris contends that Belvoir was

unjustly enriched and improperly reaped profits by “failing to pay the 42 cent MCF rate

owed to plaintiff for years * * * and by failing to account for the number of natural gas

MCF’s transported throughout plaintiff’s pipeline.”


       {¶5} On November 26, 2013, Harris sought all documents reflecting any revenue

received by LMP, Belvoir, or Belvoir Energy, in any way related to the pipeline subject to

the Agreement and to the natural gas transported through that pipeline (the “cash receipts

ledgers”).

       {¶6} On August 26, 2015, the trial court conducted a telephone pretrial conference

to resolve a discovery dispute related to the cash receipts ledgers.    On August 28, 2015,


         Harris brought this case in his individual capacity because of the Cuyahoga Court of
       3


Common Pleas judgment in Harris’s civil divorce case, Harris v. Harris, Cuyahoga C.P. Dom. Rel.
No. 02-DR-288442.
the trial court ordered Belvoir to provide the court with unredacted copies of the cash

receipts ledgers for in camera review.

       {¶7} On August 31, 2015, the trial court conducted a second telephone pretrial

conference with the parties during which they expressed their respective opinions as to

whether the cash receipts ledgers were discoverable.      At the conclusion of the pretrial

telephone conference, the trial court ordered Belvoir to provide Harris with the

unredacted cash receipts ledgers that were submitted for in camera review.

       {¶8} Belvoir now appeals from the court’s August 31, 2015 order compelling

discovery.

                                 II. Law and Analysis

                       Trade Secrets and Privileged Information

       {¶9} In its sole assignment of error, Belvoir argues the trial court erred by ordering

Belvoir to produce unredacted copies of its cash receipts ledger for the period 2004

through 2015.

       {¶10} An order compelling the production of allegedly privileged documents to an

opposing party is a final appealable order. Csonka-Cherney v. ArcelorMittal Cleveland,

Inc., 8th Dist. Cuyahoga No. 97998, 2014-Ohio-836, ¶ 10, citing Pinnix v. Glassman,

Inc., d.b.a. Marc’s, 8th Dist. Cuyahoga Nos. 97998 and 97999, 2012-Ohio-3263, ¶ 8;

Cobb v. Shipman, 11th Dist. Trumbull No. 2011-T-0049, 2012-Ohio-1676, ¶ 34-35; R.C.

2505.02(A)(3) and 2505.02(B)(4).      While this court is required to review whether the

challenged documents were privileged, we note that arguments concerning whether the
challenged discovery order was “overly broad and not reasonably calculated to lead to

discovery of admissible evidence” are not ripe for review.      See Ramun v. Ramun, 7th

Dist. Mahoning No. 08 MA 185, 2009-Ohio-6405, ¶ 47-48; Block Communications, Inc.

v. Pounds, 6th Dist. Lucas No. L-13-1224, 2015-Ohio-2679, ¶ 42 (“Ohio courts have

held that a trial court’s determination as to the relevancy of discovery materials is not a

final, appealable order.”).   Accordingly, we need not reach a determination as to the

relevancy of the information sought by Harris.

        {¶11} A trial court “possesses broad discretion over the discovery process,” and,

therefore, appellate courts “generally review a trial court’s decision regarding a discovery

matter only for an abuse of discretion.” MA Equip. Leasing I, L.L.C. v. Tilton, 10th Dist.

Franklin No. 12AP-564, 2012-Ohio-4668, ¶ 13. Nevertheless, an abuse of discretion

standard “is inappropriate for reviewing a judgment based upon a question of law,

including an erroneous interpretation of the law.”       Id.   In general, the issue as to

whether information sought in discovery is confidential and privileged is a question of

law that is reviewed de novo. Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181,

2009-Ohio-2496, 909 N.E.2d 1237, ¶ 13; Medina v. Medina Gen. Hosp., 8th Dist.

Cuyahoga No. 96171, 2011-Ohio-3990, ¶ 9.

        {¶12} In this case, the issue presented is whether the information sought by Harris

in discovery constitutes protected trade secrets pursuant to R.C. 1333.51. Accordingly,

our determination as to whether portions of the cash receipts ledger are trade secrets is de

novo.    See Pounds, 6th Dist. Lucas No. L-13-1224, 2015-Ohio-2679, ¶ 44.
       {¶13} Initially, we note that there is no merit to Harris’s contention that Belvoir

has waived its trade secret argument “by failing to raise it in the trial court.”      After

careful consideration, we find that it is clear from the trial court’s App.R. 9(C) statement

that the issues currently raised in this case were the subject of the August 26, 2015 and

August 31, 2015 telephone pretrial conferences.     The purpose of the conferences was to

determine whether or not Harris was entitled to the unredacted contents of Belvoir’s cash

receipts ledgers.   Thus, Belvoir’s trade secret arguments are not being raised for the first

time on appeal.

       {¶14} On appeal, Belvoir concedes that Harris is entitled to certain information

contained in the cash receipts ledgers for the period 2004 through 2015, including

“information identifying the location of the meters where the readings were taken within

the Lenox-Morgan Pipeline, the meter readings reported, and the amount of gas for which

the customer was billed and/or submitted payment.” Belvoir argues, however, that it

was entitled to redact certain trade secrets contained in the cash receipts ledgers,

including (1) the identity of Belvoir’s customers, (2) the prices those customers are

charged for the gas purchased from and/or transmitted by Belvoir, (3) the amounts those

customers paid Belvoir, and (4) information unrelated to the Lenox-Morgan Pipeline.

Belvoir submits that Harris is a competitor in the transmission of natural gas, and that

access to Belvoir’s trade secrets would “provide Harris with significant savings” and

“would be harmful to Belvoir, its business, and its business relations with its customers.”

       {¶15} R.C. 1333.61(A) defines a trade secret as follows:
      (D) “Trade secret” means information, including the whole or any portion
      or phase of any scientific or technical information, design, process,
      procedure, formula, pattern, compilation, program, device, method,
      technique, or improvement, or any business information or plans, financial
      information, or listing of names, addresses, or telephone numbers, that
      satisfies both of the following:

      (1) It derives independent economic value, actual or potential, from not
      being generally known to, and not being readily ascertainable by proper
      means by, other persons who can obtain economic value from its disclosure
      or use.

      (2) It is the subject of efforts that are reasonable under the circumstances to
      maintain its secrecy.

R.C. 1333.61(D). The Ohio Supreme Court has established the following “six-factor

test for determining whether information constitutes a trade secret pursuant to R.C.

1333.61(D).”

      (1) The extent to which the information is known outside the business; (2)
      the extent to which it is known to those inside the business, i.e., by the
      employees; (3) the precautions taken by the holder of the trade secret to
      guard the secrecy of the information; (4) the savings effected and the value
      to the holder in having the information as against competitors; (5) the
      amount of effort or money expended in obtaining and developing the
      information; and (6) the amount of time and expense it would take for
      others to acquire and duplicate the information.

State ex rel. Plain Dealer v. Ohio Dept. of Ins., 80 Ohio St.3d 513, 524-525, 687 N.E.2d

661 (1997), citing Pyromatics, Inc. v. Petruziello, 7 Ohio App.3d 131, 134-135, 454

N.E.2d 588 (8th Dist.1983).

      {¶16} Moreover, “[i]n a discovery dispute, those asserting that the materials sought

constitute trade secrets that are privileged from discovery bear the burden of establishing

trade secret status.”    Arnos v. MedCorp, Inc., 6th Dist. Lucas No. L-09-1248,
2010-Ohio-1883, ¶ 20.       “Conclusory statements as to trade secret factors without

supporting factual evidence are insufficient to meet the burden of establishing trade secret

status.”   Id. at ¶ 28, citing State ex rel. Besser v. Ohio State Univ., 89 Ohio St.3d 396,

404, 732 N.E.2d 373 (2000). In addition, the party claiming to possess a trade secret

must demonstrate that he or she has taken “some active steps to maintain its secrecy in

order to enjoy presumptive trade secret status.” Id.

       {¶17} In this case, the arguments concerning whether portions of the challenged

cash receipts ledgers contained trade secrets occurred off the record during two telephone

pretrial conference hearings.    Presumably, Belvoir attempted to satisfy its burden of

establishing trade secret status during those conference calls.     However, because the

conversation occurred behind closed doors, the record before this court is void of any

evidence pertaining to whether or not the documents in question contain trade secrets.

Furthermore, this court is incapable of making such a determination merely by reviewing

the cash receipts ledgers submitted on appeal.     Without a context for the items listed

therein, this court cannot perform a meaningful review of whether the documents at issue

contain trade secrets under R.C. 1333.61(A).      Under the totality of the circumstances

presented in this case, we find the trial court’s failure to hold an evidentiary hearing on

the record was reversible error.     See Gibson-Myers & Assocs. v. Pearce, 9th Dist.

Summit No. 19358, 1999 Ohio App. LEXIS 5010 (Oct. 27, 1999).

       {¶18} We recognize that the proverbial bell of the trial court’s discovery judgment

may not be able to be unrung in this matter. Nevertheless, Belvoir’s sole assignment of
error is sustained.   On remand, the trial court is ordered to create a record of the

inspection and the court’s findings and to determine whether the documents constitute

trade secrets under Ohio law.

      {¶19} Judgment reversed and remanded for proceedings consistent with this

opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
MARY J. BOYLE, J., CONCUR